Citation Nr: 1616927	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure in service and as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that, following issuance of the September 2010 Statement of the Case (SOC) by the RO on the issues of service connection for hypertension and cataracts of the right eye, the Veteran submitted a substantive appeal to the Board (VA Form 9) dated in October 2010 wherein he appealed only the matter of service connection for hypertension.  In this substantive appeal to the Board, the Veteran expressly withdrew his notice of disagreement for cataracts of the right eye.  Therefore, the Board does not have jurisdiction over the issue of service connection for cataracts of the right eye.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He argues that hypertension is secondary to diabetes mellitus as both conditions began about the same time and he never had high blood pressure prior to that time.  See VA Form 9 (October 2010).

Hypertension is not shown in service or within the initial post separation year; also the medical evidence of record does not show that hypertension diagnosed many years after service is etiologically related to service.  However, during the pendency of this appeal, service connection was awarded for diabetes mellitus as secondary to herbicide exposure in Korea.  Furthermore, VA has not obtained a medical opinion in this matter addressing the Veteran's theory of entitlement.
Therefore, having carefully considered the evidence and the Veteran's new theory of entitlement, the Board finds that a VA medical opinion is necessary to decide the matter.  38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  The evidence shows that the Veteran has hypertension and that he is service connected for diabetes mellitus due to herbicide exposure.  The low threshold for obtaining a VA medical opinion has been met.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an updated VCAA letter that includes notice for establishing his claim on a secondary basis under 38 C.F.R. § 3.310.

2.  The AOJ should obtain a VA medical opinion from a physician on whether hypertension is as likely as not (50 percent or greater probability):

(a) Etiologically related to Agent Orange exposure (please do not opine negatively solely on the basis that VA law does not recognize hypertension as a disease presumptively associated with herbicide exposure); 

(b) Proximately due to service-connected disability, to include diabetes mellitus as the diseases were initially manifested at roughly the same time;

(c) Aggravated by service-connected disability.

The Veteran's claims file should be reviewed by the examiner.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should readjudicate the claim for service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected disability.  If the claim remains denied, the Veteran and his representative should be furnished with an SSOC and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

